NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50095

                Plaintiff-Appellee,             D.C. No. 3:16-cr-02825-LAB

 v.
                                                MEMORANDUM*
ANDRES REYES-QUINTERO, a.k.a.
Andres Reyes-Quintana,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Andres Reyes-Quintero appeals from the district court’s judgment and

challenges the three-year term of supervised release imposed following his guilty-

plea conviction for being a removed alien found in the United States, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Reyes-Quintero contends that the district court procedurally erred by

misinterpreting U.S.S.G. § 5D1.1(c), improperly varying under Kimbrough v.

United States, 552 U.S. 85 (2007), and failing to both calculate the Guidelines

range for and explain why it selected a high-end term of supervised release. We

review for plain error, United States v. Valencia-Barragan, 608 F.3d 1103, 1108

(9th Cir. 2010), and conclude there is none. The district court properly applied

U.S.S.G. § 5D1.1 when it determined, based on Reyes-Quintero’s particular

circumstances, that a term of supervised release would provide an added measure

of deterrence. See U.S.S.G. § 5D1.1 cmt. n.5; United States v. Castro-Verdugo,

750 F.3d 1065, 1072 (9th Cir. 2014). Thus, we do not reach Reyes-Quintero’s

arguments that the court improperly relied on Kimbrough to reject the Guidelines’

instruction regarding the “ordinary” case involving a deportable alien.

      Moreover, the record reflects that the district court was aware of the

applicable supervised release Guidelines range, which was calculated correctly in

the presentence report, and the court’s reasons for selecting a high-end term are

apparent from the record. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc) (adequate explanation may be inferred from the record as a

whole). Reyes-Quintero has not shown a reasonable probability that he would

have received a different sentence had the district court explicitly calculated the

Guidelines range or provided a more thorough explanation for the three-year term.


                                          2                                    17-50095
See United States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      AFFIRMED.




                                        3                          17-50095